ORDER

PER CURIAM.
Defendant Aaron LaRose appeals the judgment entered on April 1, 2011, in the Saint Charles County Circuit Court of murder in the first degree, pursuant to section 565.020, RSMo 2000, and armed criminal action, pursuant section 571.015, RSMo 2000. We affirm.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).